Case 3:21-cr-00421-AET Document 19 Filed 08/16/21 Page 1 of 1 PagelD: 30

FEDERAL PUBLIC DEFENDER

DISTRICT OF NEW JERSEY
22 South Clinton Avenue
RICHARD COUGHLIN Station Plaza 4, 4th Floor CHESTER M, KELLER
FEDERAL PUBLIC DEFENDER Trenton, New Jersey 08609 FIRST ASSISTANT

(609) 989-2160 Telephone
(609) 989-2153 Facsimile

August 14, 2021

Honorable Tonianne J. Bondiovanni
United States Magistrate Judge
Clarkson S, Fisher Courthouse
Trenton, New Jersey 08609

Via Email and ECF

United States v. Darrell Hall
Crim. No. 21-421(AET)

Dear Judge Bongiovanni,

On May 25, 2021 Your Honor appointed me as counsel for the defendant, Darrell Hall. It is
respectfully requested that new counsel be appointed.

Irreconcilable differences have manifested themselves and the attorney-client relationship is

unsalvageable at this point. Mr. Hall is requesting new counsel to be appointed. I am hereby
moving to be relieved as counsel.

Thank you for your consideration.

s/ Brian P. Reilly
Assistant Federal Public Defender

GRANTED

CJA counsel to be appointed
ce: Darrell Hall | ith
Eric R. Suggs, AUSA So Ordered this__

of _/

day
20

2}
"oe ba?

 

  
 

 

800-840 Cooper Street, Suite 350, Camden, New Jersey 08102 (856) 757-5341

1002 Broad Street, Newark, New Jersey 07102 (973) 645-6347
